 


109 HR 1693 IH: Investment in Quality School Leadership Act
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1693 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mrs. Lowey (for herself, Mr. Kennedy of Rhode Island, Mr. Payne, Ms. Lee, and Mr. Etheridge) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide grants to eligible consortia to provide professional development to superintendents, principals, and to prospective superintendents and principals. 
 
 
1.Short titleThis Act may be cited as the Investment in Quality School Leadership Act. 
2.FindingsCongress finds the following: 
(1)The Nation is experiencing a shortage of qualified school administrators and principals with such shortage expected to intensify. This shortage comes at a time when States are enacting new and more rigorous learning standards, school officials are expected to handle an increasing number of non-educational problems and issues, and the current generation of school administrators and officials are retiring. The combination of these factors results in a shrinking pool of qualified applicants. 
(2)The shortage is particularly severe in high poverty school districts because of lower salaries and the challenging work environment. In many such districts, a disproportionate number of school administrators and principals have less than 3 years of experience. 
(3)The ability of a school or district to improve teaching and raise student achievement is greatly dependent on the quality of leadership. Quality leadership can only be achieved if potential leaders are provided with the necessary support, professional development, and resources. 
(4)All current and prospective principals and superintendents need support in their first 3 years, such as mentoring and sustained professional development, to become effective school leaders and to raise school and classroom performance effectively. 
3.PurposeThe purposes of this Act are— 
(1)to provide ongoing, intensive professional development to superintendents, principals, and prospective superintendents and principals, particularly those serving, or intending to serve, in high-poverty, low-performing school districts and schools; 
(2)to improve the capacity of current and prospective superintendents and principals to serve as effective leaders and successfully implement standards-based reforms; 
(3)to encourage the recruitment and retention of quality school leaders at the district- and school-level by enabling them to further develop their skills and knowledge; and 
(4)to recognize and support the importance of principals and superintendents in facilitating student learning and improving academic achievement. 
4.Grants 
(a)In general 
(1)Grant awardsFrom the amounts appropriated to carry out this section and not reserved under subsection (g) for any fiscal year, the Secretary of Education (in this Act referred to as the Secretary) shall award grants to eligible consortia to establish professional development programs described in paragraph (2). 
(2)Professional developmentA program referred to in paragraph (1) shall serve a State or region and provide superintendents, principals, and prospective superintendents and principals, particularly those serving, or intending to serve, in high-poverty, low-performing school districts and schools, with ongoing, intensive professional development opportunities to improve their capacity to serve as effective leaders and successfully implement standards-based reforms. 
(b)Award basis 
(1)In generalThe Secretary shall award grants on a competitive basis to eligible applicants to carry out this section. 
(2)PriorityIn awarding grants under this section, the Secretary shall give priority to consortia in which the local educational agency participating in the consortium serves the highest concentration of children living in poverty. 
(c)Eligibility 
(1)Required participantsIn order to receive a grant under this section, a consortium shall include not less than— 
(A)one local educational agency serving a high concentration of children living in poverty; 
(B)one institution of higher education; and 
(C)one organization that does not usually provide educational services, but has the necessary expertise to provide professional development to school administrators. 
(2)Other participantsAn eligible consortium may also include— 
(A)one or more additional local educational agencies; 
(B)State educational agencies; 
(C)for-profit organizations with the expertise to provide professional development to school administrators; and 
(D)public or private nonprofit organizations with the expertise to provide professional development to school administrators. 
(d)Application 
(1)In generalIn order to receive an award under this section, an eligible applicant shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(2)ContentsEach such application shall include— 
(A)information demonstrating that the applicant shall meet the matching requirement of subsection (f); and 
(B)a description of the involvement of superintendents and principals in developing the application. 
(e)Use of funds 
(1)Required uses 
(A)In generalA consortium that receives a grant under this section shall use the grant funds to establish or expand a leadership development program described in subparagraph (B). 
(B)ActivitiesThe program referred to in subparagraph (A) shall provide superintendents, principals, and prospective superintendents and principals, particularly individuals serving, or intending to serve, in high-poverty, low-performing schools and school districts, with ongoing, intensive professional development opportunities through activities that increase the knowledge and skills of participants in such areas as— 
(i)effective instructional practices; 
(ii)the content of the State’s standards and supporting implementation of the standards in the classroom; 
(iii)comprehensive whole-school reform approaches and programs; 
(iv)the effective use of educational technology to improve teaching and learning; 
(v)the recruitment, assignment, retention, and evaluation of school staff; 
(vi)the enhancement and development of management and organizational skills; 
(vii)leadership skills; 
(viii)the effective use of data for decisionmaking; and 
(ix)the implementation of school-based leadership teams. 
(2)Additional usesA consortium that receives a grant under this section may also use the grant funds to support— 
(A)the recruitment and preparation of prospective principals and superintendents, including candidates with leadership and managerial experience in fields other than education; and 
(B)alternative pathways to administrative positions. 
(f)Matching requirement 
(1)In general 
(A)In generalEach recipient of a grant under this Act shall provide not less than 50 percent of the annual cost of the project assisted by the grant from sources other than this Act. 
(B)ContributionsA grantee’s share of such costs may be provided in cash or in kind, fairly evaluated. 
(2)WaiverThe Secretary may waive the matching requirement of paragraph (1) with respect to applicants that the Secretary determines serve low-income areas. 
(g)ReservationThe Secretary may reserve not more than 4 percent of the amount appropriated under subsection (i) for each fiscal year for technical assistance, evaluation, dissemination of information on effective programs for preparing and training district and school-level administrators, carrying out activities to encourage the spread and adoption of successful leadership development centers, and other national activities that support the programs under this section. 
(h)Report 
(1)Existing programs 
(A)StudyThe Secretary shall, in consultation with representatives of local educational agencies, State educational agencies, institutions of higher education, superintendents, principals, education organizations, community groups, business, and labor, conduct a study to evaluate and report to Congress regarding existing professional development programs that recruit, prepare, and train district- and school-level administrators to serve as effective leaders and successfully implement standards-based reforms in diverse educational environments across the Nation. 
(B)Report to CongressThe Secretary shall submit a report to Congress not later than one year after the date of enactment of this Act regarding the findings of the study conducted under subparagraph (A). 
(2)Program reportThe Secretary shall submit to Congress a report not later than March 1, 2010, regarding the effectiveness of professional development programs, established pursuant to this section, to recruit and retain principals and superintendents. 
(i)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 for each of fiscal years 2006 through 2010 to carry out this section. 
 
